Citation Nr: 0814605	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  06-17 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  What evaluation is warranted from January 23, 2001, 
through July 18, 2006, for pes planus?

2.  What evaluation is warranted from July 19, 2006, for pes 
planus?

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
right shoulder clavicle and scapula injury.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for athlete's foot.

 
REPRESENTATIVE

Appellant represented by:  New York Division of Veterans 
Affairs



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to 
January 1957.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Offices (RO) in New York, New York and 
Philadelphia, Pennsylvania.

A February 2003 rating decision by the New York, New York RO 
granted a 10 percent rating for pes planus effective January 
23, 2002; and, denied entitlement to service connection for a 
right shoulder condition.  Jurisdiction was subsequently 
transferred to the Philadelphia RO where by rating action in 
August 2004, a rating in excess of 10 percent for pes planus 
was denied; and, entitlement to service connection for 
residuals, injury to the right clavicle and scapula was also 
denied.  In addition it was determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for athletes foot.  

Historically service connection for pes planus was granted by 
rating action in March 1988. A noncompensable rating was 
assigned.

By rating action in October 2006 the rating for pes planus 
was increased to 30 percent effective July 19, 2006.  The 
claim for an increased rating remains in controversy because 
the ratings for the two periods are less than the maximum 
available benefit awardable.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).

Entitlement to service connection for athletes foot was 
denied in an August 1964 rating decision.  An appeal was not 
initiated.  Subsequently, by rating action in March 1988 
entitlement to service connection for a right shoulder 
disorder described as a right clavicle and scapula injury was 
denied.  No appeal from that denial was initiated.  As such, 
both rating decision are final.   Hence, the Board has 
recharacterized the issue of entitlement to service 
connection for residuals, injury to the right clavicle and 
scapula as shown on the title page.

For the reasons outlined below, the claims to reopen are  
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C. Consistent with the instructions below, VA 
will notify the veteran of any further action required on his 
part.


FINDINGS OF FACT

1.  For the period from January 23, 2001, through July 18, 
2006, the veteran's bilateral pes planus were not manifested 
by a marked deformity (pronation, abduction), pain on 
manipulation and accentuated use, indications of swelling on 
use, and characteristic callosities.

2.  Since July 19, 2006, the veteran's bilateral pes planus 
has not been manifested by pronounced marked pronation, 
extreme tenderness of plantar surfaces of the feet marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for bilateral pes planus were not met for the period 
from January 23, 2001 through July 18, 2006.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107(West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.7, 4.118, 
Diagnostic Code 5276 (2007).

2.  The schedular criteria for a rating in excess of 30 
percent for bilateral pes planus have not been met since July 
19, 2006.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.7, 4.118, 
Diagnostic Code 5276.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA did fail to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the rating decision in 
question.  The record, however, shows that any prejudice that 
failure caused was cured by the fact that VA notified the 
veteran in March 2006, and June 2006 correspondence and a 
March 2006 statement of the case of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain. The statement of the case specifically 
informed the veteran of the rating criteria which would 
provide a basis for an increased rating. VA fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examinations.  The 
correspondence and the statement of the case both essentially 
informed the claimant of the need to submit all pertinent 
evidence in his possession.  The claim was readjudicated in 
an October 2006 supplemental statement of the case. The March 
2006 correspondence provided adequate notice of how effective 
dates are assigned.  The claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim, 
and in the statement of the case he was provided actual 
notice of the rating criteria used to evaluate the disorder 
at issue.  The claimant was provided the opportunity to 
present pertinent evidence in light of the notice provided. 
 Because the veteran has actual notice of the rating 
criteria, and because the claim has been readjudicated no 
prejudice exists.  There is not a scintilla of evidence of 
any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.  
Indeed, neither the appellant nor his representative has 
suggested that such an error, prejudicial or otherwise, 
exists.  Hence, the case is ready for adjudication.



Analysis  

The veteran contends that his bilateral pes planus disability 
is manifested by symptomatology that warrants the assignment 
of an increased rating.  It is requested that the veteran be 
afforded the benefit of the doubt.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability. Francisco v. Brown, 7 Vet.App. 55 
(1994). Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Each service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27.  Where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran's bilateral pes planus is evaluated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5276.  That 
code provides a 10 percent rating for moderate bilateral pes 
planus manifested by a weight bearing line over or medial to 
the great toe, inward bowing of the tendo Achillis, pain on 
manipulation and use of the feet.  A 30 percent rating is 
warranted for severe bilateral pes planus manifested by 
objective evidence of a marked deformity (pronation, 
abduction, etc.), pain on manipulation and accentuated use, 
indications of swelling on use, and characteristic 
callosities.  A 50 percent rating is warranted for pronounced 
pes planus with marked pronation, extreme tenderness of 
plantar surfaces of the feet marked inward displacement and 
severe spasm of the tendo achillis on manipulation which is 
not improved by orthopedic shoes or appliances.  

At an October 2002 VA feet examination the veteran reported 
pain in both feet but denied swelling, weakness, and 
stiffness.  No flare-ups were mentioned.  He had undergone no 
surgeries and did not use a cane or corrective shoes.  No 
functional limitations or effects on occupational/daily 
activities were noted.  Examination revealed hallux valgus 
with bunions, flaccid feet, and slight hammertoes. Range of 
motion was within normal limits.  The metatarsophalangeal 
joint of both big toes were tender with slight restriction of 
motion (5 percent).  The veteran walked with apparent 
distress.  He had high arches and flaccid feet.  The weight 
bearing alignment of the Achilles tendon was normal. There 
was 10 degrees of valgus, and 15 degrees of hallux valgus.  
There was no hyperextension of flexion contracture. The 
diagnosis was hallux valgus with flat feet.

X-rays of the feet in July 2003 revealed hallux valgus 
bilaterally, but no other musculoskeletal deformity.

In March and December 2004, the veteran was seen at a VA 
outpatient clinic for his feet.  Physical examination 
revealed no hair on the toes, and the appellant was noted to 
have a history of peripheral vascular disease.  The veteran's 
feet were intact neurologically.  There was evidence of a 
hypermobile first ray bilaterally, exostosis of the first 
metacarpophalangeal joints bilaterally, and plantar fasciitis 
bilaterally.  

At a July 2006 VA examination the claims file was reviewed 
prior to examination.  The examiner noted that the veteran 
denied a history of hospitalization or surgery for the feet, 
trauma to the feet, and flare-ups.  He reported being unable 
to stand for more than a few minutes or walk more than a few 
yards.  He stated that he used orthotics inserts and a cane 
intermittently.  He reported tenderness, swelling, heat, 
redness, stiffness, fatigability, weakness, pain, spasms, and 
incoordination bilaterally when standing or walking.  

Examination revealed abnormal motion without crepitus, edema, 
or effusion. The veteran had fatigability and instability of 
the feet. There were no masses, muscle atrophy, redness, 
spasms, heat, or incoordination noted.  He had painful 
motion, tenderness, and weakness over the feet. There were 
callus formations on the right submetatarsal and on his heel.  
There was no skin ulceration or breakdown, and no clawfoot or 
hammertoes bilaterally.  The veteran had onychomycosis 
involving all toenails.  There was evidence of abnormal 
weight bearing and shoe wear. There was inward bowing 
Achillis alignment, forefoot malalignment, midfoot 
malalignment, marked pronation and 15 degree hallux valgus. 
X-rays revealed no fractures or dislocations.  There was mild 
bilateral hallux valgus deformity of the great toes. The 
remainder of the examination was unremarkable.  The diagnosis 
was bilateral pes planus, left greater than right; 
degenerative joint disease of the feet bilaterally.  The 
disorder was noted to prevent the veteran from shopping, 
exercising, participating in sports, and to cause severe 
problems when traveling, bathing, dressing and driving.

The file contains VA treatment records which include 
complaints and/or treatment for foot pain. They show that the 
veteran was fitted for orthotics in September 2003, and that 
he had used orthotics in the past.  The July 2006 VA 
examination found evidence of marked pronation, tenderness 
and pain on manipulation, and characteristic callosities.  
There was evidence of abnormal weight bearing, inwards 
bowing, forefoot, and midfoot malalignment, and marked 
pronation.  While there was evidence in July 2006 of marked 
pronation, pronounced disability due to extreme plantar 
tenderness, marked inward displacement, and severe spasm of 
the tendo Achillis on manipulation which was  not improved by 
orthopedic shoes or appliances was not objectively 
demonstrated.   

The evidence of record dated from January 23, 2001 through 
July 18, 2006 does not show severe bilateral pes planus 
manifested a marked deformity (pronation, abduction, etc.), 
pain on manipulation and accentuated use, indication of 
swelling on use, and characteristic callosities.  The veteran 
complained of generalized painful feet in October 2002, 
however, no callosities were noted and there was normal 
weight bearing and alignment.  The VA Medical Center clinical 
records note several entries about the veteran being fitted 
with new shoes and orthotics which were helpful.

There is no evidence of the specific symptoms listed in the 
criteria for a 30 percent evaluation under Diagnostic Code 
5276.  Indeed, a December 2004 clinical notation seems to 
indicate his foot pain may be related to arterial 
insufficiencies to include peripheral vascular disease.  
Accordingly, there is no schedular basis for an evaluation in 
excess of 10 percent during this period.  See 38 C.F.R. § 
4.71a, DC 5276.

As to the period beginning on July 19, 2006, VA examination 
reveals callus formations, painful motion, tenderness and 
weakness over the feet. There was evidence of abnormal weight 
bearing and shoe wear, inwards bowing, forefoot malalignment, 
midfoot malalignment, and marked pronation.  The medical 
evidence seems to indicate that his objective symptoms at 
this time increased and are appropriately evaluated at the 30 
percent rating during this period.  The veteran's symptoms 
did not, however, approach the criteria for a 50 percent 
rating for bilateral pes planus.  In this respect, while 
there was evidence of marked pronation, there was no evidence 
of extreme tenderness of plantar surfaces, marked inward 
displacement, or severe spasm of the tendo achillis on 
manipulation.  He has been effectively treated with 
orthopedic shoes and appliances for many years.  Hence, the 
preponderance of the evidence is against finding that the 
appellant met the criteria for a 50 percent rating at any 
time during the appellate term.  Thus, the claim must be 
denied.  38 C.F.R. § 4.71a, DC 5276.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).



ORDER

Entitlement to an evaluation in excess of 10 percent for pes 
planus for the period from January 23, 2001 to July 18, 2006 
is denied.  

Entitlement to an evaluation in excess of 30 percent for pes 
planus for the period since July 19, 2006 is denied.


REMAND

Concerning the claims to reopen the issue of entitlement to 
service connection for athletes foot, an unappealed August 
1964 rating decision denied service connection for athlete's 
feet, based on a finding that the veteran was treated during 
service on only two occasions and because notations indicated 
it was an acute condition.  Further, the veteran's discharge 
examination found his skin to be normal.  

Concerning the claim to reopen the issue of entitlement to 
service connection for residuals of a right shoulder clavicle 
and scapula injury, an unappealed March 1988 rating decision 
denied service connection for a right shoulder condition 
essentially a finding that the veteran was treated during 
service in May 1956 after falling over a foot locker.  At 
that time he presented with pain over the right clavicle and 
scapula.  X-rays were negative and he was returned to duty.  
After May 1956 there were no subsequent complaints and no 
residuals shown on the discharge examination. 

The veteran did not appeal either decision and they are 
therefore final.  38 U.S.C.A. § 7105 (West 2002).  In January 
2002, the veteran sought to reopen the claims. 

While the RO advised the veteran that his claims for service 
connection for residuals of a right shoulder injury and 
athlete's feet had been previously denied in March 1988 and 
August 1964 respectively, the notices provided failed to 
comply with requirements of 38 U.S.C.A. § 5103 as defined in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In Kent the United 
States Court of Appeals for Veterans Claims held that in a 
claim to reopen a claim notice must be provided as to what 
specific type of evidence would suffice to reopen the claim.  
Thus, the Board must remand theses matters for proper notice.

Accordingly, the claims are REMANDED for the following 
action:

1. The RO must provide the veteran notice 
consistent with the decision in Kent.  
The notice must specifically include the 
definition of new and material evidence, 
and notice as to what type of specific 
evidence would be considered new and 
material since the August 1964 rating 
decision which denied service connection 
for athlete's foot; and since the March 
1988 rating decision which denied service 
connection for a right shoulder 
condition.  This would include notice to 
the veteran that the evidence must 
include competent evidence that he 
currently has the disorders in question, 
and competent evidence, e.g., a 
physician's statement, that the disorders 
are related to his military service or a 
service connected disorder.  He must be 
notified who is responsible for securing 
that evidence, and notified of his duty 
to submit any evidence in his 
possession.  Finally, the veteran must be 
provided notice how disability ratings 
and effective dates are assigned.  The 
veteran and his representative should 
have the opportunity to respond. 

2.  Thereafter, the claims must be 
readjudicated.  The readjudication must 
address whether the appellant was 
prejudiced by the fact that full VCAA 
notice was not provided until 2008.  If 
any claim remains denied the RO must 
issue a supplemental statement of the 
case, and the appellant an opportunity to 
respond.  
 
The purpose of this REMAND is to ensure due process. The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time. No 
action is required of the appellant until he is notified. The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


